COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       In the Matter of A. G.

Appellate case number:     01-18-01092-CV

Trial court case number: 2016-04829J

Trial court:               315th District Court of Harris County

       This is an appeal from a juvenile certification. Juvenile certification appeals are on an
accelerated 180-day deadline and the deadline for this Court to dispose of this appeal is June 4,
2019. See Order Accelerating Juvenile Certification Appeals and Requiring Juvenile Courts to
Give Notice of the Right to an Immediate Appeal, Misc. Docket No. 15-9156 (Tex. Aug. 28, 2015).
        Appellant’s brief was originally due on January 24, 2019. Appointed counsel, Gary
Polland, filed a motion for extension of time to file the brief, and the motion was granted, extending
the deadline to March 25, 2019. No brief was filed and no further motions for extension have been
filed. To comply with the Surpeme Court’s order that the case must be disposed by June 4, the
Court set the case for submission on May 21, 2019, but appellant’s brief has yet to be filed.
       Accordingly, the Court abates the appeal and remands to the trial court for an accelerated
hearing to determine why the brief has not been filed. The trial court shall make findings of fact
concerning the following issues:
       (1)Whether appellant desires to proceed with this appeal;
       (2)Why appointed counsel Polland has not filed an appellant’s brief;
       (3)Whether appointed counsel Polland has abandoned the appeal; and if so, whether new
       counsel should be appointed.

        The trial court shall cause a supplemental clerk’s record containing its findings and
recommendations, including the name, address, telephone number, and State Bar number of any
substitute counsel, and the reporter’s record of the hearing, to be filed in this Court within 7 days
of the date of this order.
        The appeal is abated, treated as a closed case, and removed from this Court’s active docket.
The appeal will be reinstated on this Court’s active docket when a supplemental clerk’s record that
complies with this order, and the reporter’s record of the hearing, have been filed in this Court.
The trial court coordinator shall set a hearing date and notify the parties and the Clerk of this Court
of such date.
       It is so ORDERED.

Judge’s signature: ____/s/ Justice Peter Kelly___________________
                    Acting individually        Acting for the Court


Date: __April 26, 2019__